Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  delete “particular” as set forth in claim 1 and claim 3 because the word is meant to single out something and in this use, there is only one vehicle being set forth so there is no need to single this vehicle out. Further, the use of “particular” tends to create confusion as discussed below.  
Claim 13, change “wherein airdock controller” to “wherein the airlock controller.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the following reasons:
“the high speed transportation system” recited in lines 7-8 lacks antecedent basis;
it is not clear if “an airlock” as set forth in line 12 is using the at least one airlock set forth in claim 8 as antecedent basis or whether a new airlock is being claimed;
it is not clear what the antecedent basis for “the plurality of cars” is as set forth in line 15 because there are multiple recitations of plural cars (e.g. line 11 and line 6);
it is not clear what the difference is between the “grouping” and “the plurality of cars” as they are separately recited between lines 15-18;
for “the airlock” of line 19, it is not clear which of the previously introduced airlocks provides the antecedent basis (e.g. line 12 or lines 6-7);
it is not clear what the difference is between the separately recited “particular transportation vehicle” and the “high-speed transportation vehicle” as recited throughout the claim; and
it is not clear what the antecedent basis is for “the cars” as set forth in the last 5 lines of the claim due to the multiple different sets of cars previously set forth (e.g. lines 11, line 6). For these reasons, the metes and bounds of the claim cannot be determined.  
Claim 3 is indefinite because it is not clear what the difference is between the particular transportation vehicle, the high-speed transportation vehicle, and the particular high-speed transportation vehicle.
Claim 4 is indefinite because it is not clear what the antecedent basis is for “the cars” due to the multiple different sets of cars previously set forth (e.g. lines 11, line 6). For these reasons, the metes and bounds of the claim cannot be determined.  
Claim 15 is indefinite because “the loading bay” and “the elevator” lacks antecedent basis in the claims. Therefore, the metes and bounds of the claim cannot be determined. 
Claim 17 is indefinite because it is not clear what the antecedent basis is for “the cars” given the multiple recitations of such in claim 1. 
Claim 18 is indefinite because it is not clear what the antecedent basis is for “the at least one car” given the multiple recitations of cars in claim 1. 
Claims 19 and 20 are indefinite because it is not clear what the antecedent basis is for “the car” as set forth in the claims. 
Examiner has attempted to identify all of the instances of non-compliance with 35 USC 112(b) but since some instances of non-compliance are not clear due to the vast amount of identified non-compliance, examiner reserves the right to issue a final rejection on the next office action for certain continued instances of non-compliance with 35 USC 112(b). 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claim includes subject matter that was previously acknowledged as being allowable in Application No. 15718473 (now abandoned). 
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617